DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oren Reches on 05/05/2021.
The application has been amended as follows: 
1. (Currently Amended) A device for delivering video content to an end user comprising: 
a. a source of video content; said video content comprising a sequence of scenes;

c. a receiver configured for receiving said video content and displaying said video content to said end user; 
d. a feedback unit configured for sensing a user's journey; 
e. a processor preprogrammed to modify said video content to be transmitted according to sensed user's journey; wherein said processor comprises a memory for storing a plurality of predetermined user's profiles; wherein each predetermined user's profile comprises at least one out of requested video resolution and currently available bandwidth; wherein said processor is configured to analyze sensed user's activity, compare said sensed user's journey with said predetermined user's profiles, select a most suitable and modify said video content to be transmitted accordingly, and predict user's journey in future such that a portion of video content which has highest predicted watchability by said user is transmitted by said transmitter and displayed by said receiver;
wherein said processor is further configured to analyze sensed user's journey to classify consumed video content and to indicate user's fields of interest; modify the video content to be transmitted by an enrichment of the video content, the enrichment is based on the user's fields of interest; wherein the enrichment comprises providing auxiliary maps and points visualizing assisting content relevant to the user's fields of interest.

9. (Currently Amended) A method of delivering video content to an end user; said method comprising the steps: 
a. providing a device for delivering a video content to an end user further comprising: 

ii. a transmitter configured for transmitting said video content; 
iii. a receiver configured for receiving said video content and displaying said video content to said end user; 
iv. a feedback unit configured for sensing a user's journey; 
v. a processor preprogrammed to modify said video content to be transmitted according to sensed user's journey; wherein said processor comprises a memory for storing a plurality of predetermined user's profiles; wherein each predetermined user's profile comprises at least one out of requested video resolution and currently available bandwidth; said processor is configured to analyze sensed user's journey and predict user's journey in future such that a portion of video content which has highest predicted watchability by said user is transmitted by said transmitter and displayed by said receiver;
b. successively transmitting said sequence of scenes and displaying said sequence of scenes to said end user; 
c. sensing user's journey in response to displaying every scene of said sequence;
d. analyzing said sensed user's journey; 
e. comparing said sensed user's journey with said predetermined user's profiles; 
f. selecting a most suitable and modify said video content to be transmitted accordingly; 
g. predicting a user's journey related to a next scene; and 
h. modifying every next scene according to sensed user's journey in response to every preceding scene; 
wherein said processor is further configured to analyze sensed user's journey to classify consumed video content and to indicate user's fields of interest; modify the video content to be transmitted by an enrichment of the video content, the enrichment is based on the user's fields of interest; wherein the enrichment comprises providing auxiliary maps and points visualizing assisting content relevant to the user's fields of interest.

Claims 4, 19 and 20 are cancelled

Status of Claims
4.	Claims 1-20 are pending in this application.

Allowable Subject Matter
5.	Claims 1-3 and 5-18 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a device to implement specific steps (especially underlined) for delivering video content to an end user comprising a source of video content; said video content comprising a sequence of scenes; a transmitter configured for transmitting said video content; a receiver configured for receiving said video content and displaying said video content to said end user; a feedback unit configured for sensing a user's journey; a processor preprogrammed to modify said video content to be transmitted according to sensed user's journey; wherein said processor comprises a memory for storing a plurality of predetermined user's profiles; wherein each predetermined user's profile comprises at least one out of requested video resolution and currently available bandwidth; wherein said processor is configured to analyze sensed user's activity, compare said sensed user's journey with said predetermined user's profiles, select a most suitable and modify said video content to be transmitted accordingly, and predict user's journey in future such that a portion of video content which has highest predicted watchability by said user is transmitted by said transmitter and displayed by said receiver; wherein said processor is further configured to analyze sensed user's journey to classify consumed video content and to indicate user's fields of interest; modify the video content to be transmitted by an enrichment of the video content, the enrichment is based on the user's fields of interest; wherein the enrichment comprises providing auxiliary maps and points visualizing assisting content relevant to the user's fields of interest…” in Independent Claim 1 to be obvious. 
	
Claim 9 directed to a method with different scope but comprising similar key features as recited in claim 1 is also allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426